Exhibit (21) Subsidiaries of the registrant (As of December 31, 2009) Percentage of Voting Securities Owned by State of Immediate Name Organization Parent OLD REPUBLIC INTERNATIONAL CORPORATION Delaware Old Republic General Insurance Group, Inc. Delaware 100% Bitco Corporation Delaware 100% Bituminous Casualty Corporation Illinois 100% Bituminous Fire and Marine Insurance Company Illinois 100% Brummel Brothers, Inc. Illinois 100% Chicago Underwriting Group, Inc. Delaware 100% Employers General Insurance Group, Inc. Delaware 100% National General Agency, Inc. Texas 100% International Business & Mercantile Insurance Holdings, Ltd. Bermuda 100% Old Republic Construction Program Group, Inc. Delaware 95% Old Republic Construction Insurance Agency, Inc. California 100% Old Republic ConstructionInsurance Agency of New York, Inc. New York 100% Old Republic Indemnity, Ltd. Bermuda 100% Inter West Assurance, Ltd. Bermuda 100% ORI Great West Holding, Inc. Delaware 100% Great West Casualty Company Nebraska 100% Great West Insurance Agencies, Inc. Delaware 100% Old Republic Agribusiness Underwriters, Inc. Delaware 100% Old Republic General Insurance Corporation Illinois 100% Old Republic Home Protection Company, Inc. California 100% Old Republic Home Protection Services, Inc. Illinois 100% Old Republic Insurance Company Pennsylvania 100% Old Republic Insured Credit Services, Inc. Delaware 100% Old Republic Lloyds of Texas Texas 100% Old Republic Mercantile Insurance Company Illinois 100% Old Republic Risk Management, Inc. Delaware 100% Old Republic Security Assurance Company Arizona 100% Old Republic Security Holdings, Inc. Delaware 100% Old Republic Insured Automotive Services, Inc. Oklahoma 100% Minnehoma Automobile Association, Inc. Florida 100% Old Republic Surety Group, Inc. Delaware 100% Old Republic Surety Company Wisconsin 100% Old Republic Union Insurance Company Illinois 100% Phoenix Aviation Managers, Inc. Delaware 100% Reliable Canadian Holdings, Ltd. Federal (Canada) 100% D.I.S.C.C. Enterprise, Ltd. British Columbia (Canada) 100% Old Republic Canadian Holdings, Ltd. Federal (Canada) 100% Reliable Life Insurance Company Federal (Canada) 100% Old Republic Insurance Company of Canada Federal (Canada) 100% Old Republic Mortgage Guaranty Group, Inc. Delaware 100% Republic Mortgage Insurance Company North Carolina 100% Group Mortgage Reinsurance Company Vermont 100% ORI Mortgage Guaranty Holdings, Inc. Delaware 100% Republic Mortgage Insurance Company of Florida Florida 100% Republic Mortgage Insurance Company of North Carolina North Carolina 100% RMIC Corporation North Carolina 100% 1 Exhibit (21) Subsidiaries of the registrant (As of December 31, 2009) Percentage of Voting Securities Owned by State of Immediate Name Organization Parent Old Republic Title Insurance Group, Inc. Delaware 100% Old Republic National Title Holding Company Delaware 100% American First Abstract Company Oklahoma 100% American Guaranty Holding Corp. Oklahoma 100% American First Title & Trust Company Oklahoma 100% American Guaranty Title Insurance Company Oklahoma 100% American Guaranty Title Company Oklahoma 100% Lenders Inspection Company Oklahoma 80% Asset Discovery, Inc. Massachusetts 100% Compass Abstract, Inc. Pennsylvania 100% eRecording Partners Network, LLC Minnesota 80% Genesis Abstract, LLC Pennsylvania 34% Kasparnet, Inc. Ohio 100% L.T. Service Corporation New York 100% Lex Terrae, Ltd. New York 100% Lex Terrae National Title Services, Inc. New Jersey 100% Old Republic Diversified Services, Inc. Minnesota 100% Old Republic Exchange Facilitator Company California 100% Old Republic National Title Insurance Company Minnesota 100% Mississippi Valley Title Insurance Company Mississippi 100% Old Republic Title Company of Conroe Texas 58% Old Republic Title Company of Houston Texas 100% Old Republic Title Company of Indiana Indiana 100% Old Republic Title Company of Kansas City, Inc. Missouri 100% Old Republic Title Company of Northern Ohio, LLC Ohio 80% Old Republic Title Company of St. Louis, Inc. Missouri 100% Old Republic Title Company of Tennessee Tennessee 100% Old Republic Title Company of Utah Utah 100% RQ Holdings, Inc. Texas 88% RamQuest Software, Inc. Texas 100% Sentry Abstract Company Pennsylvania 100% The Title Company of North Carolina North Carolina 100% Troon Management Corporation Pennsylvania 100% Old Republic Title Holding Company, Inc. California 100% Mara Escrow Company California 100% North State Title Company California 100% Old Republic Title and Escrow of Hawaii, Ltd. Hawaii 100% Old Republic Title Company California 100% Old Republic Title Company of Nevada Nevada 100% Old Republic Title Information Concepts California 100% Old Republic Title Insurance Agency, Inc. Arizona 100% Old Republic Title, Ltd. Delaware 100% Professional Realty Couriers, Inc. California 100% 2 Exhibit (21) Subsidiaries of the registrant (As of December 31, 2009) Percentage of Voting Securities Owned by State of Immediate Name Organization Parent Old Republic Life Insurance Group, Inc. Delaware 100% Old Republic Life Insurance Company Illinois 100% Old Republic Financial Investors, Inc. Delaware 100% Old Republic National Services Group, Inc. Illinois 100% Owns minor subsidiaries & affiliates Various 100% American Business & Personal Insurance Mutual, Inc. Delaware * Inter Capital Group, Inc. Delaware 100% Inter Capital Company of Chicago Delaware 100% Inter Capital Leasing and Finance Corporation Delaware 100% Inter Capital Realty Corporation Delaware 100% * Owned by its policyholders 3
